DETAILED ACTION
The applicant’s request for continued examination regarding application number 15/579,001, filed September 23, 2019 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 19, 2022 has been entered. 

Response to Amendments
The amendment filed April 19, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/579,001, which include: Amendments to the Claims, and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 1, 3, 10-11, 13, and 20 have been amended, and Claims 8 and 18 have been cancelled. Claims 1-7, 9-17, and 19-20 remain pending in the application. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant’s Amendments to the Claims have overcome the claim objections identified in Claims 1, 3, 11, and 13, and therefore the respective claim objections previously set forth in the Final Office Action mailed February 16, 2022 are withdrawn. However, Examiner notes that the Applicant’s amendments have introduced new claim objections, which are identified in the relevant section indicated below.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant’s Amendments to the Claims have resolved the lack of written description issue identified in Claims 1 and 11 (and inherited in their corresponding dependent claims), and therefore the respective 112(a) rejections previously set forth in the Non-Final Office Action mailed February 16, 2022 for Claims 1-20 are withdrawn. However, Examiner notes that the Applicant’s amendments have introduced new 112(a) rejections, which are identified in the relevant section indicated below.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/579,001, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant’s Remarks for Claims 1-5, 7, 9-15, 17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Bulut et al., U.S. PGPUB 2019/0129705, filed 11/1/2017 [hereafter referred as Bulut] in view of Risbood et al., U.S. Patent 9,063,818, issued 6/23/2015 [hereafter referred as Risbood], in further view of Chang et al., U.S. PGPUB 2008/0250265, published 10/9/2008 [hereafter referred as Chang]; for Claims 6 and 16 under 35 U.S.C. 103 as being unpatentable over Bulut in view of Risbood, in further view of Chang as applied to Claims 1 and 11; in even further view of Shiina, Akiyoshi, JP2001350988 (Upgrading and Renewing System for Computer), published 12/21/2001 [hereafter referred as Shiina]; and for Claims 8 and 18 under 35 U.S.C. 103 as being unpatentable over Bulut in view of Risbood, in further view of Chang as applied to Claims 1 and 11; in even further view of Feuz et al., Ranking and automatic selection of machine learning models, published 12/13/2017 [hereafter referred as Feuz], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. 
Regarding Applicant’s Remarks:
“The Office Action concedes Bulut and Risbood fail to disclose or render obvious, at least "identifying, upon determining the likely decision tree classification path predisposes into a failure state, one or more corrective actions" of previous claim 1, but contends Chang cures the deficiencies of Bulut and Risbood.
More specifically, the Office Action contends that paragraphs [0038]-[0039], [0080], and [0095]-[0099], and FIG. 9 of Chang (as reproduced below for convenience) disclose the above noted features.
… 
In contrast to the above, non-limiting exemplary aspects of the present application disclose identifying whether a suggested or proposed fix or corrective action is easily implemented or not ( e.g., modification of memory allocation or change a data center designation), and providing of corrective actions to implement with corresponding effort for implementing the fix. Chang is silent on such features, as it simply provides predefined actions to take based on whether an object is a prefailure object or a failed object. Accordingly, Applicant submits that Chang fails to reasonably disclose or render obvious "predicting an outcome of the upcoming patching event based on the machine learning model, the predicted outcome comprising analyzing the feature at each node of the decision tree and determining a likely decision tree classification path for the upcoming patching event; identifying, upon determining the likely decision tree classification path predisposes into a failure state, one or more corrective actions specific to the upcoming patching event; identifying, for each of the one or more corrective actions, corresponding amount of effort to implement each of the one or more corrective actions; providing the one or more corrective actions and the corresponding amount of effort" as generally recited in amended claim 1.
Thus, for at least all of the above-mentioned reasons, Applicant submits that Bulut, either alone or in any proper combination with Risbood and Chang, fails to disclose or render obvious every feature of claim 1 as amended.” 
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner notes that Applicant’s above argument is directed to the newly amended limitations provided by the Applicant (“… identifying, for each of the one or more corrective actions, corresponding amount of effort to implement each of the one or more corrective actions; providing the one or more corrective actions and the corresponding amount of effort; …”), where these newly amended limitations were not presented earlier, and thus necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the relevant sections indicated below. However, Examiner further notes that Applicant has para-phrased certain cited paragraphs in the Chang reference (denoted by the ellipses “…” in Applicant’s above arguments, and omitted for brevity) that require further clarification, which will be addressed in the following paragraphs. 
Examiner notes that Applicant appears to question the following claim limitation taught in the Chang reference: "… identifying, upon determining the likely decision tree classification path predisposes into a failure state, one or more corrective actions …" according to the statement found in the Applicant’s Remarks p.10. Examiner also notes that while Applicant acknowledges that “Chang … provides predefined actions to take based on whether an object is a prefailure object or a failed object.” in the Remarks p.13, Applicant stops short of acknowledging that the actions taught in the Chang reference represent corrective actions, and that these corrective actions are based on identifying a decision tree classification path that predisposes into a failure state. Examiner reminds Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Under its broadest reasonable interpretation of the above recited claim, the term “corrective action” broadly recites actions that are used to resolve or mitigate an identified issue, and the term “predisposes into a failure state” is interpreted to include actions that would lead the decision tree to enter states related to failure, and hence this limitation broadly recites identifying one or more corrective actions according to a classification path that would lead the decision tree to enter states related to failure. Chang [0046] teaches that the only difference between a pre-failure state and a failure state are the high and low failure threshold values used to determine the respective high and low points of a failure (Chang [0046]: “… in the failure state 206 the resource level drops below l, which is defined as “available resource is too low” … A pre-failure state 204 corresponds to l <resource level < h, where h is the high threshold.”). Applicant’s Remarks p.12 2nd paragraph, Examiner points out that Applicant acknowledges that Chang [0038]-[0039] “… disclose that its model 114 will raise failures alarms or warning 116 when measurements fall into a pre-failure state.”, and that Chang “upon receiving a failure warning, an inspection component or action module 118 can take certain actions, such as isolating “bad” operators, migrating “good” operators, creating replacement operators. Here, Chang discloses providing some sort of preventative actions to pre-failure, and performing isolation/migration/creation of operators in response to a failure warning.”. In the context of software failures, performing a corrective action indicates that the performed action is used to fix or reduce the chances of an identified failure from occurring. Examiner additionally points out that Chang [0040] further describes these actions (e.g., isolating “bad” operators, migrating “good” operators, and creating replacement operators) in the context of a cluster system containing hundreds of networked hosts, where an operator represents different software or hardware modules that are failure-prone, such that performing actions related to isolating, migrating, or creating replacement modules to minimize negative impacts on a cluster system correspond to corrective actions based on a predisposal into a failure state (Chang [0040]: “… Consider a shared large-scale cluster system 102 including hundreds of networked hosts … Common software faults include program bugs such as memory leaks, buffer overflow, and CPU starvation … the focus is to manage software faults and minimize their negative impact on the operation of the whole cluster system, although hardware faults may be handled in a similar fashion.”). Chang additionally teaches building classification models for different software faults, where these classification models include an ensemble of decision trees, and the result of the classification represented in the leaves of the decision tree, corresponding to one of three possible states: normal (corresponding to a non-failure state), pre-failure, and failure states (Chang [0028]: “… The prediction model maintains an ensemble of classifiers trained with different pre-failure intervals …”; [0042]: “Application software faults can lead to different types of failures such as resource exhaustion … For each failure type, a classification model is built that can partition all sample values associated with the failure type into three states: normal, pre-failure, and failure …”; Figure 5, [0074]-[0075]: “Referring to FIG. 5, a classifier and classification method are illustratively described … In the present example, decision trees are presented … Each decision tree classifier is trained on historical measurement data, which are appropriately labeled with one of the three possible states …”; and Figure 7, [0082]: “Referring to FIG. 7, a failure prediction model adaptation is shown … the proactiveness of the prediction model can be adjusted by training its decision trees using different pre-failure intervals. …”). As indicated in the Final Office Action mailed February 16, 2022 and acknowledged by the Applicant’s Remarks indicated above, Chang teaches that based on entering a pre-failure state or failure state, failure alarms will be raised, and based on these failure alarms, an inspection component or action module will perform the proper preventative actions (Chang [0038]-[0039]: “… The model 114 will raise failure alarms or warning 116 when measurements fall into the pre-failure state. These alarms 116 are employed by action modules 118 to provide preventative actions to pre-failure or failed hosts 106 … Upon receiving a failure warning, an inspection component or action module 118 can take proper preventative actions …”). Hence, the Chang reference does teach preventative actions (interpreted as corrective actions) taken upon entering pre-failure or failure state, where the entering of such states related to failures (a pre-failure and/or failure state) is performed through a creation of decision trees (representing an ensemble of decision trees) and traversing the nodes of a corresponding decision tree to reach the leaf nodes representing one or more possible states (including the pre-failure and failure states that represent respective failure states).
Examiner also notes that while Applicant acknowledges in their Remarks p.11 that Chang Figure 9 teaches “determining whether an object host or an operator is suspicious. Based on whether the operator or the host is determined to be suspicious, different actions are taken…” and in Remarks p.12 that Chang [0095]-[0099] discloses “an inspection component … performs proper preventative actions for minimizing the impact of anticipated failures …”, Applicant again stops short of acknowledging that these different preventative actions represent repair actions for a host in a system (thus corresponding to corrective actions), where these corrective actions are triggered by a prediction model entering a pre-failure or failure state. As indicated in the Final Office Action mailed February 16, 2022 and established in the previous paragraph, Chang teaches applying a prediction model (representing ensemble of decision trees, where the leaves in a respective decision tree corresponds to a normal, pre-failure, or failure state, as taught in Figure 5, Chang [0074]-[0075], and Figure 7), and triggering failure alarms and corresponding preventative actions based on entering a pre-failure or failure state (Chang [0038]-[0039]). These preventative actions are described in Chang [0095]-[0099] as repair actions based on isolating the failed operator/module in a host, patching or replacing the failed operator/module in a host, or migrating other operators/modules out of a host, with Figure 9 showing the flow of the different types of repair actions implemented on the host (Chang [0080]: “When the prediction model raises a failure alarm on an object, the inspection takes proper preventative actions based on the prediction results and triggers the inspection process of the suspicious object.”; and [0096]-[0099]: “The system performs failure diagnosis and proper repair actions on the object depending on the failure type. … If the failing object is just one operator, we can first isolate the suspicious operator from other operations running on the same host. … If the operator failure is cause by a known software defect, we can then apply proper patch to the replacement operator immediately to avoid another failure incident. … If a failure happens, as predicted, the failed operator is removed from the system and the replacement operator will be used … If the failing object is a host running several operators, the preventative action may involve more steps. First , we want to migrate normal operators from the failing host to a working host … By migrating the normal operators out, we can avoid the penalty of the anticipated host failure …”). Hence this process of applying a classification model to determine a path that leads to a failure state and further applying preventative actions to a host based on the entered failure state, where these preventative actions are repair actions performed on a host to isolate failures on a host, migrate working components to another host, or patch/replace a particular component on a host (representing corrective actions), and thus the Chang references teaches a process that identifies one or more corrective actions upon determining a decision tree classification path that predisposes into a failure state. As indicated in the Final Office Action mailed February 16, 2022, the motivation to combine the Chang reference is taught in Chang, since the construction of a prediction model comprising an ensemble of decision trees with different pre-failure intervals allows for adaptation and changes to the model based on dynamic/online input changes, using the identification and selection of a decision tree representing the highest reward value (corresponding to a prediction accuracy) as the primary path to determine entry into a pre-failure or failure state, thus improving the robustness and responsiveness of the system (Chang [0084]-[0087]: “The analysis component performs on-line adaptations of its prediction model based on the feedback from the system that informs the analysis component whether its prediction is correct or not. … An ensemble of decision trees … can be constructed using different pre-failure intervals … At the end of the testing period, the temporary conservative decision tree is replaced by the selected optimal decision tree that has the highest reward … As the analysis component accumulates more knowledge about the behavior of a CQ operator, it can continuously update its prediction model to make more accurate and comprehensive failure predictions (e.g., make proper predictions under different workloads) …”). This is further evidenced in Chang [0074], where Chang further teaches that the inductive bias of decision trees lend themselves to be characterized by boundaries representing threshold levels, as well as demonstrating a preference towards building the shortest trees, a property which is desirable in terms of promoting simplicity, interpretability, and performance (Chang [0074]: “… The inductive bias of decision trees includes this restriction to isothetic (i.e., axis-parallel ) decision boundaries, as well as a preference for the shortest trees … a system state can be successfully characterized by isothetic boundaries (i.e., threshold tests) … seeking the smallest set of such tests that can separate the states is desirable for reasons of simplicity, interpretability as well as performance …” and [0075]). Hence, given the above evidence, the Chang reference teaches the limitation as recited under its broadest reasonable interpretation and thus is within scope of the Applicant’s claimed invention, and as such, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
As noted above, Applicant’s amended claim limitations that were not presented earlier necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the relevant sections indicated below.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
Claims 3 and 13: Both claims contain the following limitation: “wherein a path comprise a decision tree graphic”, which should be corrected as “wherein a path comprises a decision tree graphic”, to correct a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 11,
Claims 1 and 11 recite the following newly introduced claim limitations (“… identifying, for each of the one or more corrective actions, corresponding amount of effort to implement each of the one or more corrective actions; providing the one or more corrective actions and the corresponding amount of effort …”). Under its broadest reasonable interpretation, the term “effort” as defined in Merriam-Webster dictionary indicates the work done to achieve a particular end or goal, and hence the term “corresponding amounts of effort to implement each of the one or more correction actions” broadly recites an identification or measurement of the work involved to implement a particular corrective action. Examiner notes that Applicant cites their specification paragraphs [0022] and [0023] as providing support for the newly introduced claim limitations. However, Examiner points out that only paragraph [0022] contains a mention of the term “effort”, where “memory allocation and free space can be addressed with relative minor disruptions and effort”. Hence, Applicant’s paragraph [0022] concludes that a corrective action regarding “resizing underlying memory structure” based on memory allocation and free space implies an easily fixable or changeable corrective action, while “changing a data center designation” represents a substantially more difficult corrective action, where the efforts for each corrective action are merely represented using relative terms (“easily fixable”, “substantially more difficult”). However, the specification fails to provide any description, direction, or guidance to identify and determine the amounts of effort, as well as the associated metrics being used to measure various forms of corrective actions (including the corrective action examples provided in Applicant’s specification), such that a person having ordinary skill in the art can apply the same set of steps to identify and determine, measure, and quantify various forms of corrective actions as recited in the claim. While a person having ordinary skill in the art may have the skills necessary to perform analysis of each corrective action and apply metrics that would measure an amount of effort for each corrective action, given the lack of guidance in the Applicant’s specification, it is unclear whether those set of guidelines derived by one of ordinary skill in the art would produce the same measured results and conclusions such that they are consistent with Applicant’s asserted amounts of effort corresponding to the corrective action examples cited in Applicant’s claimed invention. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this amended claim limitation present in the specification, these newly introduced claim limitations fail to comply with the written description requirement. For the purposes of examination, these newly introduced limitations in independent Claims 1 and 11 will be interpreted as broadly reciting an identification of any type of work done or effort involved in a corrective action. 
Claims 2-10 and 12-20 are dependent claims 
tracing back to their respective parent independent Claims 1 and 11, and hence inherit the same lack of written description issue identified in their respective independent claims. Hence, Claims 2-10 and 12-20 also fail to comply with the written description requirement by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
















1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bulut et al., U.S. PGPUB 2019/0129705, filed 11/1/2017 [hereafter referred as Bulut] in view of Risbood et al., U.S. Patent 9,063,818, issued 6/23/2015 [hereafter referred as Risbood], in further view of Chang et al., U.S. PGPUB 2008/0250265, published 10/9/2008 [hereafter referred as Chang], in even further view of Girouard, Mario, U.S. PGPUB 2004/0064726, published April 1, 2004 [hereafter referred as Girouard].
Regarding amended Claim 1, 
Bulut teaches
(Currently Amended) A system for predicting and preempting software patching failures, the system comprising: 
a memory component that stores server data and historical data (Examiner’s note: Bulut teaches a patch management system containing computer memory, where the computer memory (represented by system memory and disk storage in Bulut Figure 10, elements 1016, 1024) stores programing modules and program data for system applications, where the program data includes the first and second patch profiles from a separate computer system environment, representing patch information related to an operating system, one or more memory resources, one or more libraries, one or more applications, one or more platforms, a server or group of servers, a server type, such that this patch information corresponds to history data related to the patches found or executed on the computer system environment (Bulut Figure 1, element 110 and [0021]-[0022], [0043]; Figure 10, elements 1016, 1024, and [0060]).); 
an interactive interface that communicates with a user via a network communication (Examiner’s note: Bulut teaches display devices for both risk classification and risk remediation components (Bulut [0025],[0029], [0036]), where the corresponding input and output devices are connected to a computer through interface ports and output adapters (Bulut Figure 10, elements 1036, 1038, 1040, 1042 and [0060]). Bulut further teaches that remote computers (with their own input and output display devices) can be communicated through communication connections and network interfaces (Bulut Figure 10, elements 1044, 1046, 1048, 1050 and [0060]-[0061]).); and 
a machine learning model of a computer processor array coupled to the memory component and the interactive interface (Examiner’s note: Under its broadest reasonable interpretation, the term “a machine learning model of a computer processor array” is interpreted as a set of executable instructions for all machine learning model related activities executed on a computer processor array. Bulut teaches a processing unit representing a dual microprocessor or other multiprocessor architectures, where the processing unit is connected to other memory and communication connection components via the same internal communication bus, where the methods for performing the machine learning model functionality are in the form of executable instructions provided to the processor (Bulut Figure 10, elements 1014, 1050, 1016, 1024 and [0059]-[0062] and [0064]-[0066]). As indicated earlier, Bulut teaches system memory and disk storage containing program modules and program data for system applications, where the system applications include a risk classification component containing a first machine learning component performing inference using one or more machine learning algorithms to generate a risk classification result, as well as a risk remediation component containing a machine learning component that performs inference using decision tree or random forest machine learning computations to generate a risk remediation data result, and as such this machine learning component corresponds to a machine learning model (Bulut Figure 2, elements 108, 202 and [0032]-[0033]: “… the risk classification component 108 can include a machine learning component 202 … the machine learning component 202 can employ a probabilistic and/or statistical-based analysis … to learn and/or generate inferences with respect to the first patch profile 114 and/or the second patch profile 116. … The machine learning component 202 can employ any suitable machine-learning based techniques … the machine learning component 202 can perform … a set of decision tree machine learning computations, a set of random forest machine learning computations …”; Figure 3, elements 302, 402 and [0038]-[0039]: … the risk mediation component 302 can include a machine learning component 402 … the machine learning component 402 can perform … a set of decision tree machine learning computations, a set of random forest machine learning computations …”; and Figure 10 and [0060]).), the machine learning model configured to perform: 
… accessing historical patching data from prior … failure processes (Examiner’s note: As indicated earlier, Bulut teaches using history data associated with features associated with patch execution based on the received first and second patch profiles from the computing system environment, where the information associated with the patch profiles represent one or more factors and criteria such as failure rate and behavior of a computer system environment associated with the patch profiles (Bulut Figure 1 and [0022]: “The patch management component 102 can receive a first patch profile 114 and a second patch profile 116 … stored in a database. … the first patch profile 114 can be a patch profile for an operating system for the computer system environment … The second patch profile 116 can be … a patch profile for a server, a processor (e.g., a computing workload device), a group of servers, a type of server, etc.”; [0043]: “… the patch management component 102 can employ learning to capture repeatable patterns associated with the computer system environment 502. … the patch management component 102 can employ learning to capture repeatable patterns associated with computers, patches, and/or patch execution feature of the computer system environment 502. The learning performed by the patch management component 102 can employ history data identify similar patterns in the computer system environment 502 …” and [0027]: “… the risk classification component 108 can include a criticality level for the computer system environment … defined by one or more factors and/or criteria such as, but not limited to … a failure rate of a computer system environment  … behavior of a computer system environment … and/or another factor for a computer system environment associated with the first patch profile 114 and the second patch profile 116.”).) …
… identifying a set of features relating to a patching automation process based on the historical patching data (Examiner’s note: As indicated earlier, Bulut teaches using history data associated with features associated with patch execution based on the received first and second patch profiles from the computing system environment, where the first patch profile is received and analyzed by a vertical stack component, and a second patch profile is received and analyzed by a horizontal stack component (Bulut Figure 1 and [0022]). Bulut further teaches that the vertical stack component analyzes information from the first patch profile associated with a vertical perspective within the computer system environment, where the information from the first patch profile includes those related to an operating system, one or more memory resources, one or more library resources, one or more platforms, one or more applications within the computer system environment, while the horizontal stack component analyzes information from the second patch profile associated with a horizontal perspective across different nodes of the computer system environment, where the information from the second patch profile includes those related to one or more servers, one or more server groups, or server type (Bulut [0019]: “… The vertical stack perspective can include … an operating system associated with the computer system environment, one or more memory resources (e.g., one or more library resources) … one or more applications … etc. … The horizontal stack perspective can also be associated with one or more servers, one or more server groups, one or more server types, etc.”).) …
… generating, via the machine learning model and based on the set of features, a prediction (Examiner’s note: As indicated earlier, Bulut teaches a risk classification component containing a machine learning component (“machine learning model”), where this machine learning component employs probabilistic and/or statistical based analysis to generate inferences using the information from the received first and second patch profiles, where the information from the first and second patch profiles correspond to a set of features, with the generated inferences based on this information corresponding to a process that generates predictions (Bulut [0019]; Figure 2, elements 108, 202; and [0032]-[0033]).) …
… identifying an upcoming patching event (Examiner’s note: As indicated earlier, Bulut teaches receiving first and second patch profile information, where the information provided in the received patch profiles represent relationships and associations for a number of patches that are necessitated by a computer system during an interval of time to fix and repair computer system vulnerabilities (Bulut [0018]-[0019]).) …
… predicting an outcome of an upcoming patching event based on the machine learning model (Examiner’s note: Under its broadest reasonable interpretation, the term “predicting an outcome of an upcoming patching event” broadly recites a process that predicts a result from an upcoming patching event. As indicated earlier, Bulut teaches a risk classification component containing a machine learning component (“a machine learning model”) to generate risk classification data, including data containing risk scores that represents a vulnerability measurement for a computer system associated with the data from the first and second patch profiles, based on criticality level and a patch risk, where the criticality level is based on impacts such as potential failure rate of a computer system in response to patch events (where a potential failure rate of a computer system in response to patch events is a ratio that describes a number of patch failures relative to a total number of patch attempts, where this total number of patch attempts corresponds to a total number of failed and successful results/outcomes of upcoming patch events), and hence a machine learning model predicting these risk scores (with these risk scores based on impacts such as a potential failure rate) correspond to a machine learning model predicting an outcome of an upcoming patching event (Bulut Figures 1 and 4; and [0026]-[0027]: “… the risk classification component 108 can define a risk score for a computer system environment associated with the first patch profile 114 and the second patch profile 116. The risk score generated by the risk classification component 108 can be a vulnerability measurement for a computer system environment … The risk score generated  by the risk classification component 108 can be generated based on impact and/or exploitability of information … In an aspect, the risk value can be calculated based on a criticality level and a patch risk … a criticality level can be defined by one or more factors and/or criteria such as, but not limited to, a potential security measure of a computer system environment, a failure rate of a computer system environment …”).) … 
… identifying … one or more corrective actions specific to the upcoming patching event (Examiner’s note: As indicated earlier, Bulut teaches a risk remediation component containing a machine learning component to generate a risk remediation data, where the risk remediation data includes an execution plan detailing the process to alter and/or repair (via patching) one or more portions of the computer system environment (Bulut [0036]).) …
… improving the machine learning model through training by iteration (Examiner’s note: Bulut teaches the risk classification component within the patch management component (where the risk classification component contains a machine learning component representing a “machine learning model”) captures and learns repeatable patterns associated with the received first and second patch profiles over time. Hence, a machine learning component that employs probabilistic and/or statistical-based analysis using machine learning techniques (such as decision tree computations) to learn these repeatable patterns over time involves providing different inputs of first and second patch profiles, and performing repeated iterations of learning using the indicated machine learning algorithms and techniques specified in the risk classification component (Bulut Abstract: “… The system learns over time to identify repetitive patterns using machine learning techniques …”;  [0019], [0025], [0030]: “… an amount data processed … by the patch management component 102 … over a certain period of time can be greater, faster, and different than an amount, speed and data type that can be processed by a single human mind over the same period of time …”; [0033]: “The machine learning component 202 can employ principles of artificial intelligence to facilitate generation of the risk classification data and seeks repetitive patterns over time 118. The machine learning component 202 can perform learning with respect to the first patch profile 114 and/or the second patch profile 116 …”; and [0042]: “… The patch management component 102 can also assess risk measures based on different characteristics of the computer system environment 502 …”).).  
While Bulut teaches patch profiles containing information representing vertical and horizontal relationship information associated within and among computer system environments, as well as accessing information relating to potential failure rate and behavior of a computer system associated with the patch profiles, Bulut does not explicitly teach 
… accessing historical patching data from prior success … processes …
… a prediction for whether an automated patching process will succeed or fail …
Risbood teaches
… accessing historical patching data from prior success … processes (Examiner’s note: Risbood teaches a software monitor component collecting information regarding software updates (i.e., patches) to an existing piece of software, where the collected information is provided to a model trainer to train a model to predict whether one or more clients would install a given software update based on past installation behavior, where the collected information includes a success flag that indicates whether a software update installed on a client was successful. Risbood further teaches that the collected information can be aggregated over time to represent past history of software update/installation successes and failures for the associated data (Risbood col.3 lines 20-28; col.3 line 47-col.4 line 3; Table 1 and col.4 line 60-col.5 line 5 and col.4; col.5 Table 2 and col.5 lines 25-32; col.5 lines 49-65).) …
… a prediction for whether an automated patching process will succeed or fail (Examiner’s note: As indicated earlier, Risbood teaches the collected information from the software monitor component is provided to a model trainer to predict whether one or more clients would install a given software update, where the model trainer is implemented using supervised or unsupervised machine learning techniques, and where the prediction of a software update being installed or not is based on collected data that monitors whether an installed software is functioning properly (corresponding to a successful result) or is crashing (corresponding to a failure result). Hence, a generated prediction learned from this data is either a prediction of a software update being installed (which is an indication that the installed software is functioning properly, representing a successful result), or a prediction of a software update not being installed (which is an indication that the installed software would lead to a software crash, representing a failed result) (Risbood col.4 Table 1 and col.4 line 60-col.5 line 5; and col.5 lines 49-65).) …
Both Bulut and Risbood are analogous art since they both teach applying machine learning techniques to predict and apply corresponding software updates.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take patch profile information taught in Bulut and enhance it to include success patching history taught in Risbood as a way to further train the machine learning model. The motivation to combine is taught in Risbood, since including information related to past software upgrade installations and whether they are successful or not provides additional training data for the machine learning model to learn dependencies and order between certain software upgrades, where specifying a particular order or versions in which related software upgrades should be performed improves the overall machine learning model and improves the success rate of applying those future software updates on the client devices (Risbood col.6 lines 47-62).).
While Bulut in view of Risbood teaches identifying and applying a plurality of prediction algorithms, Bulut in view of Risbood does not explicitly teach
… creating a decision tree, via the machine learning model, the decision tree comprising a plurality of classification paths and each classification path comprising a series of nodes, each node comprising a feature from the set of features …
… the predicted outcome comprising analyzing the feature at each node of the decision tree and determining a likely decision tree classification path for the upcoming patching event …
… identifying, upon determining the likely decision tree classification path predisposes into a failure state, one or more corrective actions …
… improving the machine learning model through … accuracy determination of the predicted outcome.
Chang teaches
… creating a decision tree, via the machine learning model, the decision tree comprising a plurality of classification paths and each classification path comprising a series of nodes, each node comprising a feature from the set of features (Examiner’s note: Chang teaches building classification models for different software faults, where these classification models include an ensemble of decision trees, with each decision tree containing a plurality of paths and nodes and leaves, with the result of the classification represented in the leaves of the decision tree, corresponding to one of three possible states: normal (corresponding to a non-failure state), pre-failure, and failure states, and the nodes containing metric features from a feature space and their threshold conditions, where these metrics represent faults that can cause failures on a host (Chang [0028]: “… The prediction model maintains an ensemble of classifiers trained with different pre-failure intervals …”; [0042]: “Application software faults can lead to different types of failures such as resource exhaustion … For each failure type, a classification model is built that can partition all sample values associated with the failure type into three states: normal, pre-failure, and failure …”; [0059]: “… Since the application software fault can cause failures at different levels, the system collects the measurement data at not only host level but also at operator level. The monitored metrics associated with a host include available memory, virtual memory page in/out rate, free CPU time, free disk space, and others …”; Figure 5, [0074]-[0075]: “Referring to FIG. 5, a classifier and classification method are illustratively described … In the present example, decision trees are presented … Decision trees essentially apply a sequence of threshold tests on the classification features. FIG.5 illustrates a classification of points 402, 404, and 406 in feature space 400 for a classification tree … Each decision tree classifier is trained on historical measurement data, which are appropriately labeled with one of the three possible states …”; and Figure 7, [0082]: “Referring to FIG. 7, a failure prediction model adaptation is shown … the proactiveness of the prediction model can be adjusted by training its decision trees using different pre-failure intervals. …”).) …
… the predicted outcome comprising analyzing the feature at each node of the decision tree and determining a likely decision tree classification path for the upcoming patching event (Examiner’s note: As indicated earlier, Chang teaches creating an ensemble of decision trees with leaf nodes containing normal, pre-failure, and failure states (representing a prediction model, Figure 5, Chang [0074]-[0075], and Figure 7, [0082]). Chang further teaches an analysis process that follows paths in a decision tree to enter pre-failure state, where the metrics (expressed as points in Chang Figure 5, and corresponding to features) and their corresponding thresholds are analyzed at each node to decide on the next node down in the tree, resulting in paths that would lead to either normal, pre-failure, or failure leaf nodes, and hence this analysis performed at each node through comparison and testing of feature metrics against a threshold represents a determination of a likely decision tree classification path based on predicted outcomes (where these predicted outcomes are represented by the normal or pre-failure/failure states) (Chang Figure 5 and [0074]: “… FIG.5 illustrates a classification of points 402, 404, and 406 in feature space 400 for a classification tree … The points 402, 404 and 406 closely follow the memory exhaustion scenario … The predicate that corresponds to a pre-failure region 430 is x<m in block 412 and Y<p in block 414 and can be determined by following the path in a tree 410 which leads to a leaf 420 labeled pre-failure. Also, a failure can be determined in block 414. The predicate that corresponds to normal operation in block 416 is X<m …”). Chang additionally teaches that based on entering a pre-failure state or failure state, failure alarms will be raised, and based on these failure alarms, an inspection component or action module will perform proper preventative actions, of which one type of preventative action represents performing replacement of software through patching (hence corresponding to an upcoming software event) (Chang [0038]-[0039]: “… The model 114 will raise failure alarms or warning 116 when measurements fall into the pre-failure state. These alarms 116 are employed by action modules 118 to provide preventative actions to pre-failure or failed hosts 106 … Upon receiving a failure warning, an inspection component or action module 118 can take proper preventative actions …”; [0080]: “When the prediction model raises a failure alarm on an object, the inspection takes proper preventative actions based on the prediction results and triggers the inspection process of the suspicious object.”; and [0096]-[0097]: “The system performs failure diagnosis and proper repair actions on the object depending on the failure type. … If the operator failure is cause by a known software defect, we can then apply proper patch to the replacement operator immediately to avoid another failure incident. …”).) …
… identifying, upon determining the likely decision tree classification path predisposes into a failure state, one or more corrective actions (Examiner’s note: Under its broadest reasonable interpretation, the term “corrective action” broadly recites actions that are used to resolve or mitigate an identified issue, and the term “predisposes into a failure state” is interpreted to include actions that would lead the decision tree to enter states related to failure, and hence this limitation broadly recites identifying one or more corrective actions according to a classification path that would lead the decision tree to enter states related to failure. In the context of software failures, performing a corrective action indicates that the performed action is used to fix or reduce the chances of an identified failure from occurring. As indicated earlier, Chang teaches applying a prediction model (which is an ensemble of decision trees with leaf nodes containing normal, pre-failure, and failure states), and triggering failure alarms and corresponding preventative actions based on entering a pre-failure or failure state, where these preventative actions are described as repair actions based on isolating the failed operator/module in a host, patching or replacing the failed operator/module in a host, or migrating other operators/modules out of a host, and hence this process of applying a classification model to determine a path that leads to a failure state and further applying preventative actions to a host based on the entered failure state corresponds to a process that identifies one or more corrective actions upon determining a decision tree classification path that predisposes into a failure state (Chang [0038]-[0039]; Figure 5 and [0074]; [0080]; and Figure 9, [0096]-[0099]: “The system performs failure diagnosis and proper repair actions on the object depending on the failure type. … If the failing object is just one operator, we can first isolate the suspicious operator from other operations running on the same host. … If the operator failure is cause by a known software defect, we can then apply proper patch to the replacement operator immediately to avoid another failure incident. … If a failure happens, as predicted, the failed operator is removed from the system and the replacement operator will be used … If the failing object is a host running several operators, the preventative action may involve more steps. First , we want to migrate normal operators from the failing host to a working host … By migrating the normal operators out, we can avoid the penalty of the anticipated host failure …”).) …
… improving the machine learning model through … accuracy determination of the predicted outcome (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0028], this limitation broadly recites improving a machine learning model through identification of influential or important features used for generating a prediction. As indicated earlier, Chang teaches re-training of a decision tree classifier (“machine learning model”) when the adaptive failure prediction model contains more history information and when the accuracy of the classifier is low, suggesting that re-training will increase the accuracy of the classifier. Chang further teaches that the training can be sped up by employing biased reservoir sampling, which is described as maintaining a desired size of training data in which the most important data with limited resource cost is retained, where the use of this set of training data in which the most important data is retained to re-train a decision tree classifier corresponds to improving a machine learning model through accuracy determination of the predicted outcome (Chang [0064]: “… Reservoir sampling incrementally maintains a desired size of training data. Non-uniform sample retention probabilities                         
                            
                                
                                    p
                                
                                
                                    s
                                
                            
                        
                     may preferably be employed to keep the most important data with limited resource cost … For each time instant t, a set of j measurements <                        
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                    t
                                
                            
                        
                    , …                         
                            
                                
                                    m
                                
                                
                                    j
                                    ,
                                    t
                                
                            
                        
                    > [is] attached with a state label                         
                            
                                
                                    L
                                
                                
                                    t
                                
                            
                        
                     … generally, a higher retention probability                         
                            
                                
                                    p
                                
                                
                                    s
                                
                            
                        
                    (                        
                            
                                
                                    L
                                
                                
                                    t
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                    t
                                
                            
                        
                    ,…,                        
                             
                            
                                
                                    m
                                
                                
                                    j
                                    ,
                                    t
                                
                            
                        
                    ) should be employed for more important samples …”; and [0075]: “Each decision tree classifier is trained on historical measurement data … Periodically, as the history grows based on feedback from the system, the models are re-trained if their accuracy is low. In order to speed up training, biased reservoir sampling may be employed. Even if a small fraction of normal points are kept, fairly accurate decision boundaries can be obtained.”).) …
Both Bulut in view of Risbood and Chang are analogous art since they both teach applying machine learning algorithms to predict and remediate software failures.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the training of the machine learning model taught in Bulut in view of Risbood and apply the additional steps of creating an ensemble of classification decision trees taught in Chang as a way to further identify and associate the proper corrective actions based on the resulting generated predictions. The motivation to combine is taught in Chang, since the inductive bias of decision trees lend themselves to be characterized by boundaries representing threshold levels, as well as demonstrating a preference towards building the shortest trees, a property which is desirable in terms of promoting simplicity, interpretability, and performance. Additionally, Chang teaches that construction of a prediction model comprising an ensemble of decision trees with different pre-failure intervals allows for adaptation and changes to the model based on dynamic/online input changes, using the identification and selection of a decision tree representing the highest reward value (corresponding to a prediction accuracy) as the primary path to determine entry into a pre-failure or failure state, thus improving the robustness and responsiveness of the system (Chang [0074]: “… The inductive bias of decision trees includes this restriction to isothetic (i.e., axis-parallel ) decision boundaries, as well as a preference for the shortest trees … a system state can be successfully characterized by isothetic boundaries (i.e., threshold tests) … seeking the smallest set of such tests that can separate the states is desirable for reasons of simplicity, interpretability as well as performance …” and [0075]; and [0084]-[0087]: “The analysis component performs on-line adaptations of its prediction model based on the feedback from the system that informs the analysis component whether its prediction is correct or not. … An ensemble of decision trees … can be constructed using different pre-failure intervals … At the end of the testing period, the temporary conservative decision tree is replaced by the selected optimal decision tree that has the highest reward … As the analysis component accumulates more knowledge about the behavior of a CQ operator, it can continuously update its prediction model to make more accurate and comprehensive failure predictions (e.g., make proper predictions under different workloads) …”). 
While Bulut in view of Risbood, in further view of Chang teaches performing corrective actions to address computer vulnerabilities, Bulut in view of Risbood, in further view of Chang does not explicitly teach
… identifying, for each of the one or more corrective actions, corresponding amount of effort to implement each of the one or more corrective actions …
providing the one or more corrective actions and the corresponding amount of effort …
Girouard teaches
… identifying, for each of the one or more corrective actions, corresponding amount of effort to implement each of the one or more corrective actions (Examiner’s note: As indicated earlier, this limitation and the following limitation exhibit a 112(a) lack of written description issue, and hence for the purposes of examination, these newly introduced limitations will be interpreted as broadly reciting an identification of any type of work done or effort involved in a corrective action. Girouard teaches a system containing a vulnerability manager and a resource manager used for addressing vulnerabilities in a system, where the vulnerability manager identifies a corrective action to address the vulnerability, and where a resource manager further determines the corresponding resources required to implement a work order associated with the corrective action, including determining the complexity of an action, the number of hours and/or availability of personnel required to perform the corrective action, or determining the purchases needed to implement the corrective action (Girouard [0040]: “… The vulnerability manager 154 may coordinate corrective action and work orders and detect additional vulnerabilities …”; [0046]: “… The resource manager 162 includes a device, component, or code segment configured to coordinate the resources required to implement the work order that has been launched by the administrator system 158 … an administrator system may generate a display showing that 10 hours of contracting resources are required to address a particular vulnerability. This 10 hours of contracting resources may have an associated cost … the resource manager 162 may purchase and/or coordinate shipment of required part and software to implement a responsive work order …”; and [0061]: “As corrective action is identified, the resource manager 162 may determine the resources that are required … There may be more than one solution that addresses the vulnerability … one solution may include installing a software patch. This software patch may involve a substantial outage and involve a high level of complexity, which may require a large number of contractor hours for implementation …”).) …
… providing the one or more corrective actions and the corresponding amount of effort (Examiner’s note: As indicated earlier, this limitation and the following limitation exhibit a 112(a) lack of written description issue, and hence for the purposes of examination, these newly introduced limitations will be interpreted as broadly reciting an identification of any type of work done or effort involved in a corrective action. Girouard teaches a system containing a vulnerability manager, administrator system, and a resource manager used for addressing vulnerabilities in a system, where the administrator system displays the vulnerabilities and the associated work order to a user, where the display contains additional information describing the impact of performing a corrective action along with a cost associated with the corrective action (Girouard [0040]; [0042]-[0043]: “The administrator system 158 includes a device, component, or code segment configured to … receive a display of the vulnerabilities and launch corrective actions responsive to the vulnerabilities that have been identified … The work order manager 160 includes a component, device, or code segment configured to coordinate the corrective actions that are launched in response to identifying a vulnerability … The manager may be presented with a list of corrective actions. The corrective actions may include a description of the impact of performing a corrective action along with a cost to perform the corrective action …”; [0046]; [0061]; and Figure 5, [0064]-[0065]: Referring to FIG. 5, a GUI … 500 illustrates an exemplary display that shows a list of vulnerable systems that have been identified. … GUI 500 includes an exemplary vulnerability for a credit card server with three proposed solutions 510, 520, and 530 … The fields that are shown in the GUI 500 system include a priority, a work order number, a solution, a cost, a complexity, and an action …”).) …
Both Bulut in view of Risbood, in further view of Chang and Girouard are analogous art since they both teach performing corrective actions to resolve computer system vulnerabilities.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the identification of corrective actions taught in Bulut in view of Risbood, in further view of Chang and further enhance it to identify the work or effort involved with each corresponding corrective action taught in Girouard as a way to perform prioritization of the corrective actions. The motivation to combine is taught in Girouard, since identifying the corrective actions and the associated work or effort involved with each corresponding corrective action helps to create a list of corrective actions that can be effectively tracked, managed, and prioritized according to the amount of work involved or complexity associated with a corrective action, such that this list provides an improved and coordinated workflow, which improves the overall efficiency of a system (Girouard [0005]; [0017]-[0019]; [0061]; [0069]-[0070]).
Regarding original Claim 2, 
Bulut in view of Risbood, in further view of Chang, in even further view of Girouard teaches
(Original) The system of claim 1, wherein the upcoming patching event comprises scheduled maintenance activity (Examiner’s note: Risbood teaches conditions where a software upgrade may be triggered, such as when a system administrator receives an email notification announcing the availability of a software upgrade, or when a software publisher announces upgrade notices (Risbood col.3 lines 60-66).).  
Regarding amended Claim 3, 
Bulut in view of Risbood, in further view of Chang, in even further view of Girouard teaches
(Currently Amended) The system of claim 1, wherein a path comprises a decision tree graphic (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites that a path (in a decision tree) is represented by a decision tree graphic. As indicated earlier, Chang teaches a graphical representation of a decision tree, where different paths are represented by following the different metrics and corresponding thresholds in the nodes of the decision tree to the leaf nodes indicating one of three possible states (normal, pre-failure, and failure) (Chang Figure 5 and [0074]: “…FIG.5 illustrates a classification of points 402, 404, and 406 in feature space 400 for a classification tree … The points 402, 404 and 406 closely follow the memory exhaustion scenario … The predicate that corresponds to a pre-failure region 430 is x<m in block 412 and Y<p in block 414 and can be determined by following the path in a tree 410 which leads to a leaf 420 labeled pre-failure. Also, a failure can be determined in block 414. The predicate that corresponds to normal operation in block 416 is X<m …”).).  
Regarding original Claim 4, 
Bulut in view of Risbood, in further view of Chang, in even further view of Girouard teaches
(Original) The system of claim 1, wherein the set of features comprise: task type and activity date (Examiner’s note: Under its broadest reasonable interpretation, the term “task type” is a descriptive identifier, and the term “activity date” is a time-related identifier associated with an activity. As indicated earlier, Risbood teaches a software monitor component collecting information regarding software updates (i.e., patches) to an existing piece of software, where the collected information includes client and software identifiers, where the software identifiers are further accompanied with version numbers describing the software upgrade. Risbood further teaches that the software monitor can further determine whether a software update was installed within a time period following a time when the software update became available, as well as determine whether the updated software was functionality properly on a client based on monitoring usage of the software over a period of time (Risbood col.4 Table 1 and col.4 lines 30-43; col.4 line 49-col.5 line 5).).  
Regarding original Claim 5, 
Bulut in view of Risbood, in further view of Chang, in even further view of Girouard teaches
(Original) The system of claim 1, wherein the set of features comprise: data center and computer domain (Examiner’s note: As indicated earlier, Bulut teaches the vertical stack component analyzes information from the first patch profile, where the first patch profile contains information related to one or more platforms, and the horizontal stack component analyzes information from the second patch profile, where the second patch profile contains information related to one or more servers, one or more server groups, and server type, where this platform and server-related information correspond to data center and computer domain information (Bulut [0019]).).  
Regarding previously presented Claim 7, 
Bulut in view of Risbood, in further view of Chang, in even further view of Girouard teaches
(Previously Presented) The system of claim 1, wherein the set of features comprise: total memory and free space (Examiner’s note: As indicated earlier, Bulut teaches the vertical stack component analyzes information from the first patch profile, where the information from the first patch profile includes information related to an operating system, one or more memory resources, one or more library resources, one or more applications within the computer system environment (Bulut [0019]). Additionally, Chang also teaches metrics detected and retrieved from software sensors (representing the features in a decision tree), where these metrics represent faults that can cause failures at the host level, such as available memory, virtual memory page in/out rate, free CPU time, free disk space, etc. (Chang [0059]).).  
Regarding previously presented Claim 9, 
Bulut in view of Risbood, in further view of Chang, in even further view of Girouard teaches
(Previously Presented) The system of claim 1, wherein the one or more corrective actions are automatically executed (Examiner’s note: As indicated earlier, Bulut teaches a risk remediation component, where the risk remediation data includes an execution plan detailing the process to alter and/or repair (via patching) one or more portions of the computer system environment, including specifying a patch to apply to the computer system environment, where this patching can occur with or without user response (Bulut [0036]). Additionally, Chang teaches that the preventative actions taken when reaching the pre-failure or failure states are controlled by an inspection component or action module, where these tasks of isolating the failure so that the issue can properly repaired are automated (Chang [0038]-[0039]; [0080]; [0095]-[0099] and Figure 9).).  
Regarding amended Claim 10, 
Bulut in view of Risbood, in further view of Chang, in even further view of Girouard teaches
(Currently Amended) The system of claim 1, wherein the predicting of an outcome of the upcoming patching event is based on a classification comprising success and failure (Examiner’s note: Under its broadest reasonable interpretation, the term “predicting an outcome of an upcoming patching event” broadly recites a process that predicts a result from an upcoming patching event, and hence this limitation broadly recites that the result of the upcoming patching event is either success or failure. As indicated earlier, Bulut teaches a risk classification component (“machine learning model”) generating risk classification data, including data containing risk scores based on criticality level and a patch risk, where the criticality level is based on impacts such as potential behavior of a computer system as well as potential failure rate of a computer system (in response to a patch event). As indicated earlier, a potential failure rate of computer system in response to a patch event is represented by a ratio that describes a number of patch failures relative to a total number of patch attempts (corresponding to total outcomes or results of upcoming patch events), with the complementary ratio (1-potential failure rate) representing the potential success rate. Hence, these potential failure and success rates correspond to respective outcomes relative to a total number of upcoming patching events, and hence a machine learning model predicting these risk scores/potential failure and success rates correspond to a machine learning model predicting outcomes of upcoming patching events, where the outcomes are either success or failure (Bulut Figures 1 and 4; and [0026]-[0027]: “… the risk classification component 108 can define a risk score for a computer system environment associated with the first patch profile 114 and the second patch profile 116. The risk score generated by the risk classification component 108 can be a vulnerability measurement for a computer system environment … The risk score generated  by the risk classification component 108 can be generated based on impact and/or exploitability of information … the risk value can be calculated based on a criticality level and a patch risk … a criticality level can be defined by one or more factors and/or criteria such as, but not limited to, a potential security measure of a computer system environment, a failure rate of a computer system environment … behavior of a computer system environment …”).).  
Regarding amended Claim 11, 
Claim 11 recites a method, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by Bulut, Risbood, Chang, and Girouard as indicated in Claim 1. Under its broadest reasonable interpretation, the term “machine learning model of the computer processor” is interpreted to indicate the set of executable instructions for all machine learning model related activities executed on a computer processor array. As indicated earlier, Bulut teaches a patch management system containing computer memory, where the computer memory (represented by system memory and disk storage in Bulut Figure 10, elements 1016, 1024) stores programing modules and program data for system applications (where the program data includes the first and second patch profiles from a separate computer system environment, representing patch information related to an operating system, one or more memory resources, one or more libraries, one or more applications, one or more platforms, a server or group of servers, such that this patch information corresponds to history data related to the patches found or executed on the computer system environment, Bulut Figure 1, element 110 and [0021]-[0022], [0043]; Figure 10, elements 1016, 1024, and [0060]), where this information associated with the patch profiles represent one or more factors and criteria such as failure rate and behavior of a computer system environment associated with the patch profiles (Bulut Figure 1 and [0022]; [0043]; and [0027]). Bulut further teaches the disk storage that is part of the computer includes an interface to support removable or non-removable storage media, which is controlled through a corresponding interface (representing a memory interface as recited in the claim limitation “accessing, via a memory interface, historical patching data …”) (Bulut Figure 10, element 1026; and [0059]).
Regarding original Claim 12, 
Claim 12 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang, in even further view of Girouard as indicated in Claim 2, in view of the rejections applied to Claim 11.
Regarding amended Claim 13, 
Claim 13 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 3, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang, in even further view of Girouard as indicated in Claim 3, in view of the rejections applied to Claim 11.
Regarding original Claim 14, 
Claim 14 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 4, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang, in even further view of Girouard as indicated in Claim 4, in view of the rejections applied to Claim 11.
Regarding original Claim 15, 
Claim 15 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 5, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang, in even further view of Girouard as indicated in Claim 5, in view of the rejections applied to Claim 11.
Regarding previously presented Claim 17, 
Claim 17 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 7, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang, in even further view of Girouard as indicated in Claim 7, in view of the rejections applied to Claim 11.
Regarding previously presented Claim 19, 
Claim 19 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 9, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang, in even further view of Girouard as indicated in Claim 9, in view of the rejections applied to Claim 11.
Regarding amended Claim 20, 
Claim 20 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 10, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang, in even further view of Girouard as indicated in Claim 10, in view of the rejections applied to Claim 11.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bulut et al., U.S. PGPUB 2019/0129705, filed 11/1/2017 [hereafter referred as Bulut] in view of Risbood et al., U.S. Patent 9,063,818, issued 6/23/2015 [hereafter referred as Risbood], in further view of Chang et al., U.S. PGPUB 2008/0250265, published 10/9/2008 [hereafter referred as Chang], in even further view of Girouard, Mario, U.S. PGPUB 2004/0064726, published April 1, 2004 [hereafter referred as Girouard] as applied to Claims 1 and 11; in even further view of Shiina, Akiyoshi, JP2001350988 (Upgrading and Renewing System for Computer), published 12/21/2001 [hereafter referred as Shiina].
Regarding original Claim 6, 
Bulut in view of Risbood, in further view of Chang, in even further view of Girouard as applied to Claim 1 teaches
(Original) The system of claim 1.  
While Bulut in view of Risbood, in further view of Chang, in even further view of Girouard teaches receiving patch information  related to one or more platforms, one or more servers, one or more server groups, and server type, Bulut in view of Risbood, in further view of Chang, in even further view of Girouard does not explicitly teach
wherein the set of features comprise: computer name, computer manufacturer and computer model.
Shiina teaches
wherein the set of features comprise: computer name, computer manufacturer and computer model (Examiner’s note: A system for perform computer upgrade requests (Shiina paragraph [0020]), where computer information such as computer name, manufacturer, and model number information is stored in a database as a way to identify hardware or software compatibility (Shiina paragraph [0009]) and possibly provide additional information through an internet search to remedy a compatibility issue (such as displaying a compatible computer part; Shiina paragraph [0045]), thus corresponding to “wherein the set of features comprise: computer name, computer manufacturer and computer model” (Shiina paragraph [0023]: “This system is provided with a computer information database 4 which stores computer model information and computer component information and compatibility information. In the computer information database 4, computer model information of each manufacturer is stored from the computer information input means 3. The stored information includes, for example, manufacturer name, name, model number, … The computer information database 4 stores computer component information of each manufacturer from the computer information input means 3.”).) ...  
	Both Bulut in view of Risbood, in further view of Chang, in even further view of Girouard and Shiina are analogous art since they both teach using feature information to determining and resolving upgrade compatibility.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the set of features taught in Bulut in view of Risbood, in further view of Chang, in even further view of Girouard and further update the set of features to include computer name, computer manufacturer, and computer model as taught in Shiina as a way to perform hardware and software compatibility checks and generated customized specifications that identify the parts that need to be upgraded (interpreted as a list of remedies). The motivation to combine is taught in Shiina, as a way to keep up with the high specifications for maintaining computer systems and for managing the different variations of compatibility of hardware and software based on computer model information, thereby providing an automated process of generating customized specifications that saves a user time in terms of identifying issues and providing remedies, thereby providing a more productive and efficient experience for a user (Shiina paragraphs [0003]-[0006]: “ … the specifications required for computer models have also become higher, due to technological advances in hardware acceleration, particularly, technological advances such as CPU and memory, external connection interfaces, external storage devices and the like, version-up such as basic software (OS), progress of communication environment, and the like. … With such evolution of hardware and software, there is always a demand for replacement of users, but on the other hand, even if advanced processing by computers is not particularly performed, it is often applicable to old models. Also, there is often a case where an upgrade such as replacement of parts is sufficient without replacement of a new model. … However, today, there exist many types of computers for each manufacturer, and a new model is always on the market, and a large number of manufacturers exist. In addition, there is a number of parts that can be considered to be countless. The same parts of the same part manufacturer may be used on computers of different manufacturers. Since the number of components constituting these computers is enormous, and a high degree of expertise is required in selecting individual parts, it is almost impossible for a user to himself / herself be selected by himself / herself, and it is almost impossible for the user to perform all of the parts by himself / herself. …”, Shiina paragraph [0008]: “ … the technique disclosed herein is to produce customized specifications and specifications for each user.”, and Shiina paragraph [0011]: “It is also an object of the present invention to provide a system or a method capable of searching and determining the presence or absence of an inventory of parts, the price and delivery information of a part, or the like, or the information of each company, and searching and determining a suitable part while the user
searches and compares the information.”).
Regarding original Claim 16, 
Claim 16 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 6, and hence is rejected under similar rationale and motivations provided by Bulut in view of Risbood, in further view of Chang, in even further view of Girouard and Shiina as indicated in Claim 6, in view of the rejections applied to Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121